THE BANCORP, INC.
409 Silverside Road
Wilmington, DE 19809






, 2009






VIA EMAIL AND CERTIFIED MAIL




RE: Investor Rights Agreement dated as of June 12, 2002



Dear Bancorp, Inc. stockholder:




     You are receiving this letter because you hold shares of Series A preferred
stock of The Bancorp, Inc. (the “Company”) that you purchased in the Company’s
2002 private placement. In connection with your purchase, you became a party to
the Investor Rights Agreement dated as of June 12, 2002 (the “Agreement”). At
the time the Agreement was entered into, the Company was not publicly traded on
a securities exchange, it did not file documents with the Securities and
Exchange Commission, and the shares you purchased were restricted and thus very
difficult to sell or transfer. The Agreement was established in order to provide
you with liquidity for your investment.

     The Company’s common stock has now been traded on the NASDAQ Global Select
Market (formerly the NASDAQ National Market) for almost 5 years and it has filed
reports with the Securities and Exchange Commission that entire time. Because
(i) shares of the Company’s common stock are now actively traded, (ii) you have
held the Series A preferred stock for a sufficient length of time and (iii) the
Series A preferred stock is convertible into shares of common stock without
paying any consideration, then the shares of common stock that your Series A
preferred stock is convertible into may be freely traded and you don’t require
the rights and protections afforded to you by the Agreement.

     Accordingly, we respectfully request your consent to the following
amendment that will set a termination date for the Agreement. With your consent,
Article VII of the Agreement will be amended by adding the following Section
7.5:

7.5      Termination. This Agreement and all rights hereunder shall terminate
and no longer be of any force or effect at 5:00 p.m. on July 15, 2009.  

     The Agreement provides that it may be amended only upon the prior written
consent of the Company and you.

--------------------------------------------------------------------------------

     On behalf of The Bancorp, Inc., I thank you for your past and continued
support of our company.



Very truly yours,






Betsy Z. Cohen, Vice Chairman and Chief
Executive Officer of The Bancorp, Inc.






AGREED to and ACCEPTED this
___ day of , 2009






By:
Name:
Title:




--------------------------------------------------------------------------------